Case 3:19-cv-07545-WHA Document 166-3 Filed 01/30/20 Page 1 of 17




              Exhibit
                C
     Case 3:19-cv-07545-WHA Document 166-3 Filed 01/30/20 Page 2 of 17


     Steven M. Tindall (Cal. Bar No. 187862)
 1   Aaron Blumenthal (Cal. Bar No. 310605)
 2   GIBBS LAW GROUP LLP
     505 14th Street, Suite 1110                                         ELECTRONICALLY
 3   Oakland, CA 94612                                                       FILED
     Telephone: 510-350-9700                                             Superior Court of California,
 4   Fascimile: 510-350-9701                                              County of San Francisco

     E-Mail: smt@classlawgroup.com                                           12/12/2019
 5                                                                       Clerk of the Court
     E-Mail: ab@classlawgroup.com                                           BY: DAVID YUEN
 6                                                                                     Deputy Clerk

     Jahan Sagafi (Cal. Bar No. 224887)
 7   Relic Sun (Cal. Bar No. 306701)
     Molly Frandsen (Cal. Bar No. 320094)
 8   OUTTEN & GOLDEN LLP
     One California Street, 12th Floor
 9
     San Francisco, CA 94111
10   Telephone: (415) 638-8800
     Facsimile: (415) 638-8810
11   E-Mail: jsagafi@outtengolden.com
     E-Mail: rsun@outtengolden.com
12   E-Mail: mfrandsen@outtengolden.com
13
     Attorneys for Proposed Intervenor and
14   Objector M. Romero

15                 SUPERIOR COURT OF THE STATE OF CALIFORNIA
                       FOR THE COUNTY OF SAN FRANCISCO
16

17   CYNTHIA MARCIANO, and DAVID               Case No. CGC-18-567869
     CRISTINI, in their capacity as Private
18   Attorney General Representatives,         Assigned for all purposes to the
                                               Honorable Ethan P. Schulman
19           Plaintiffs,
                                               MEMORANDUM OF POINTS AND
20           v.                                AUTHORITIES IN SUPPORT OF
21                                             MATTHEW ROMERO’S MOTION
     DOORDASH, INC.,                           TO INTERVENE AND OBJECTIONS
22                                             TO PRELIMINARY APPROVAL OF
              Defendant.                       PROPOSED CLASS ACTION
23                                             SETTLEMENT
24
                                               Hearing Date: January 14, 2020
25                                             Hearing Time: 9:30 am
                                               Hearing Place: Dept. 302
26                                             Reservation No: 012110114-12

27

28

      ROMERO MEM. OF POINTS AND AUTHS. IN SUPPORT OF MOT. TO INTERVENE AND OBJECT
                         TO MARCIANO CLASS ACTION SETTLEMENT
Case 3:19-cv-07545-WHA Document 166-3 Filed 01/30/20 Page 3 of 17
Case 3:19-cv-07545-WHA Document 166-3 Filed 01/30/20 Page 4 of 17
Case 3:19-cv-07545-WHA Document 166-3 Filed 01/30/20 Page 5 of 17
     Case 3:19-cv-07545-WHA Document 166-3 Filed 01/30/20 Page 6 of 17



 1   I.     INTRODUCTION
 2          Proposed Intervenor Matthew Romero, a DoorDash driver (“Intervenor”), seeks
 3   leave to intervene to protect his interests from being harmed by the settlement before the
                                                    `
 4   Court. The settlement is based on an insufficient record and is unfair to the proposed class
 5   members.
 6          This class settlement is fundamentally flawed because it only places real value on
 7   one claim while at the same time releasing all. Thousands of DoorDash drivers are
 8   pursuing these claims in arbitration—the forum that DoorDash chose and which it is now
 9   abandoning and reverting to the class action device that is expressly prohibited in its
10   contracts with its drivers. To make matters worse, the class settlement seeks a class-wide
11   release in what was a PAGA-only case, which settling plaintiffs seek to hastily amend to
12   add in the released claims. And the settlement seeks to institute a burdensome opt-out
13   process that is contrary to California class action jurisprudence. This Court should not
14   approve what amounts to an end-run around DoorDash’s arbitration obligations.
15          The Marciano II settlement would extinguish Intervenor’s and class members’
16   valuable damages claims under the Labor Code, Wage Order 9, Dynamex, and AB 5 at a
17   steep discount. With such strong claims – and given the strong pressure on DoorDash
18   being brought to bear by Intervenor, the nearly one thousand drivers represented by
19   Intervenor’s counsel, and thousands more whose counsel are also objecting
20   simultaneously – a comprehensive release for pennies on the dollar is highly inappropriate
21   and should be rejected.
22          Intervenor respectfully requests that the Court (1) grant his Motion to Intervene,
23   and (2) deny preliminary approval of the proposed settlement, or, in the alternative,
24   continue the December 17 preliminary approval hearing to January 14, which is the same
25   date as the scheduled hearing on this motion.
26   II.    FACTUAL AND PROCEDURAL BACKGROUND
27          Intervenor and hundreds of fellow drivers represented by Intervenor’s counsel are
28
                                            -2-
     ROMERO MEM. OF POINTS AND AUTHS. IN SUPPORT OF MOT. TO INTERVENE AND OBJECT
                        TO MARCIANO CLASS ACTION SETTLEMENT
     Case 3:19-cv-07545-WHA Document 166-3 Filed 01/30/20 Page 7 of 17



 1   pursuing claims for damages and injunctive relief against DoorDash in arbitration and
 2   litigation. Currently, Intervenor’s counsel represent (i) 40 drivers in active arbitrations in
 3   the AAA against DoorDash, (ii) approximately 540 drivers who negotiated a tolling
                                              `
 4   agreement with DoorDash as of November 15, 2019, and who are ready to pursue their
 5   rights in arbitration or litigation, and (iii) hundreds of additional drivers poised to assert
 6   their rights in arbitration, litigation, or the tolling agreement. Every month, hundreds of
 7   additional drivers contact Intervenor’s counsel seeking representation. And still many
 8   more have already retained other counsel to represent them in individual arbitrations
 9   against DoorDash. Simply put, the claims against DoorDash are motivating many
10   thousands of DoorDash drivers to sue—on an individual basis as necessary—to vindicate
11   their rights under California and other states’ laws.
12           These drivers assert that DoorDash misclassified them as independent contractors
13   and therefore failed to abide by the traditional employment law protections set forth under
14   California law, such as minimum wages, expense reimbursements, and other protections.
15           The instant suit was filed on July 5, 2018. At the time it was filed, it was not a
16   proposed class action, but instead brought claims only under the Private Attorneys
17   General Act (PAGA). On November 21, 2019, the Marciano Plaintiffs moved for
18   preliminary approval of a proposed class action settlement. The proposed settlement
19   would release a broad spectrum of claims for many thousands of DoorDash drivers, while
20   providing compensation for only one of those claims. See Settlement Agreement, ¶ 5.3
21   (compensating class members, who file claims, based only on miles driven).
22           In addition, the proposed settlement contains procedures that make opting out of
23   the settlement more cumbersome than is typically required: (1) The settlement requires a
24   “wet ink” signature rather than allowing e-signatures (which are now commonly used
25   inside and outside of litigation), and (2) a prohibition on opting out through a legal
26   representative. Decl. of Shannon Liss-Riordan in Supp. of Pls.’ Mot. for Prelim. Approval
27   of Class Action Settlement (“Liss-Riordan Decl.”), ¶ 14 & Ex. A-1 (Class Notice) at 7.
28
                                              -3-
     ROMERO MEM. OF POINTS AND AUTHS. IN SUPPORT OF MOT. TO INTERVENE AND OBJECT
                        TO MARCIANO CLASS ACTION SETTLEMENT
     Case 3:19-cv-07545-WHA Document 166-3 Filed 01/30/20 Page 8 of 17



 1   III.   ARGUMENT
 2          A.      Intervenor Satisfies the Requirements for Intervention.
 3        Intervenor is a member of the proposed Marciano settlement class. Class
                                                `
 4   members are generally permitted to intervene, because each member is entitled to a share
 5   of the recovery, giving them a direct and immediate interest in the outcome. See, e.g.,
 6   Mann v. Superior Ct. (1942) 53 Cal.App.2d 272, 280; Bame v. City of Del Mar (2001) 86
 7   Cal.App.4th 1346, 1364. Courts must liberally construe the intervention statute in favor
 8   of intervention. Simpson Redwood Co. v. State of California (1987) 196 Cal.App.3d
 9   1192, 1201.
10                  1.     Intervention Is Timely.
11          Intervention should be asserted within a reasonable time. Sanders v. Pacific Gas
12   & Electric Co. (1975) 53 Cal.App.3d 661, 668; Allen v. California Water & Tel. Co
13   (1947) 31 Cal.2d 104, 108. “Timeliness is measured from the date the proposed
14   interveners knew or should have known their interests in the litigation were not being
15   adequately represented.” Lofton v. Wells Fargo Home Mortg. (2018) 27 Cal.App.5th
16   1001, 1013 (internal citation omitted). Intervention is also timely when the motion to
17   intervene precedes any ruling that would make intervention less practicable. See Bustop v.
18   Super. Ct. (1977) 69 Cal.App.3d 66, 72.
19          At the time that Intervenor filed his arbitration demand in September 2019, and
20   when he agreed to tolling in November 2019, he was not aware of any settlement talks
21   addressing his claims. 1 In fact, the Marciano case asserted only PAGA claims. See
22   Operative Complaint, Marciano v. DoorDash Inc. (Cal. Super. Ct. July 11, 2018) No.
23   CGC-18-567869. The federal class actions, Magana and Austin, had both been compelled
24   to arbitration. Liss-Riordan Decl. ¶ 6. Thus, there had been no active classwide litigation
25   of claims against DoorDash.
26          On November 21, 2019, the Marciano preliminary approval motion and proposed
27   1
      Decl. of Steven M. Tindall in Supp. of Matthew Romero’s Mot. to Intervene (“Tindall
28   Decl.”) ¶ 13.
                                           -4-
     ROMERO MEM. OF POINTS AND AUTHS. IN SUPPORT OF MOT. TO INTERVENE AND OBJECT
                        TO MARCIANO CLASS ACTION SETTLEMENT
     Case 3:19-cv-07545-WHA Document 166-3 Filed 01/30/20 Page 9 of 17



 1   settlement were filed. Intervenor’s counsel learned of that motion the Monday before
 2   Thanksgiving. Tindall Decl. ¶ 14. DoorDash’s counsel sent Intervenor’s counsel a copy
 3   of the Marciano settlement agreement on December 2. Id. ¶ 15. Intervenor brings this
                                                   `
 4   motion just ten court days after learning of the settlement and seven court days after
 5   receiving the settlement agreement. For that reason, and because this motion to intervene
 6   precedes the Court’s evaluation of the proposed settlement, this motion is timely.
 7                    2.     Intervenor Is Entitled to Intervene in this Action as a Matter of
                             Right.
 8
             Intervenor is entitled to intervene as a matter of right. To intervene as a matter of
 9
     right, the proposed intervener must (1) claim an interest in the property or transaction that
10
     is the subject of the litigation; (2) establish that he or she is “so situated that the
11
     disposition of the action may impair or impede that person’s ability to protect that
12
     interest”; and (3) establish that his or her interests will not be adequately represented by
13
     the existing party. Code of Civ. Proc. § 387(d)(1); see also Hernandez v. Restoration
14
     Hardware, Inc. (2018) 4 Cal.5th 260, 267 (“Unnamed class members may become parties
15
     of record to class actions” by filing a timely complaint in intervention. “For intervention
16
     as a matter of right under section [387(d)(9)], intervenors must show they are class
17
     members whose interests are not adequately represented by the existing parties.”).
18
             First, Intervenor is a member of the proposed settlement class here and therefore
19
     has a legal and financial interest in the outcome of Marciano. Second, the Marciano
20
     settlement would release Intervenor’s and similarly situated drivers’ claims (many of
21
     whom may not yet know that counsel is available and willing to prosecute their claims
22
     individually, rather than settling for the small fraction of their claims’ worth, as is being
23
     offered under this settlement). Even those drivers savvy enough to opt out are being
24
     subjected to an unduly onerous opt-out process, which may have the effect of impeding
25
     many drivers’ ability to protect their own interests. Third, and most importantly,
26
     Intervenor’s interests are not being adequately represented in Marciano, as detailed below.
27           3.      Alternatively, Intervenor Meets the Standard for Permissive
                     Intervention.
28
                                               -5-
     ROMERO MEM. OF POINTS AND AUTHS. IN SUPPORT OF MOT. TO INTERVENE AND OBJECT
                        TO MARCIANO CLASS ACTION SETTLEMENT
     Case 3:19-cv-07545-WHA Document 166-3 Filed 01/30/20 Page 10 of 17



 1           Alternatively, the Court should grant Intervenor leave to intervene under Code of
 2   Civ. Proc. §387(d)(2). Permissive intervention under this provision is appropriate if a
 3   proposed intervener can show that “(1) the proper procedures have been followed; (2) the
                                                 `
 4   nonparty has a direct and immediate interest in the action; (3) the intervention will not
 5   enlarge the issues in the litigation; and (4) the reasons for the intervention outweigh any
 6   opposition by the parties presently in the action.” Siena Court Homeowners Assn. v.
 7   Green Valley Corp. (2008) 164 Cal.App.4th 1416, 1428. Intervenor satisfies these
 8   requirements.
 9           First, this motion follows the proper procedures for intervention.
10           Second, Intervenor has an interest in the action. For “a party be permitted to
11   intervene it is not necessary that his interest in the action be such that he will inevitably be
12   affected by the judgment. It is enough that there be a substantial probability that his
13   interests will be so affected.” Timebridge Enterprises, Inc. v. City of Santa Rosa (1978)
14   86 Cal.App.3d 873, 881. Courts have allowed applicants to intervene where, as here, they
15   assert a direct interest in the litigation. See, e.g., Lindelli v. Town of San Anselmo (2006)
16   139 Cal.App.4th 1499, 1501, 1505; Simpson Redwood Co., 196 Cal.App.3d at 1204.
17   Intervenor has a direct, immediate interest in this litigation because the Marciano
18   settlement threatens to release his legal claims and impair his ability to seek relief.
19           Third, the proposed Complaint in Intervention is similar in nature to the operative
20   Marciano complaint and does not raise different or additional legal theories that will
21   expand the case. See Tindall Decl., Ex. A. Intervenor seeks to intervene simply to
22   address the proposed Marciano settlement, not to add new issues or otherwise enlarge the
23   litigation.
24           Fourth, Intervenor’s interest in participating in this action outweighs the original
25   parties’ interests in completing the settlement approval process without intervention.
26   “The permissive intervention statute balances the interests of others who will be affected
27   by the judgment against the interests of the original parties in pursuing their litigation
28
                                              -6-
     ROMERO MEM. OF POINTS AND AUTHS. IN SUPPORT OF MOT. TO INTERVENE AND OBJECT
                        TO MARCIANO CLASS ACTION SETTLEMENT
     Case 3:19-cv-07545-WHA Document 166-3 Filed 01/30/20 Page 11 of 17



 1   unburdened by others.” City and County of San Francisco v. State of California (2005)
 2   128 Cal.App.4th 1030, 1036. In proposed class action settlements such as this, the Court
 3   has a duty to protect absent class members and “should not give rubber-stamp approval.”
                                                 `
 4   Kullar v. Foot Locker Retail, Inc. (2008) 168 Cal.App.4th 116, 130. This is especially
 5   true given the limited litigation that has been conducted here. See, e.g., Roe v. SFBSC
 6   Mgmt., LLC, No. 17-17079, Slip Op. at 14 (9th Cir. Dec. 11, 2019) (“That procedural
 7   burden is more strict when a settlement is negotiated absent class certification.”).
 8   Intervenor can provide information to the Court relevant to settlement approval.
 9   Intervention is fully warranted.
10          B.      The Court Should Deny Preliminary Approval of the Proposed Class
                    Action Settlement.
11
            The pending settlement warrants heightened scrutiny because it precedes
12
     certification of a litigation class. Wershba v. Apple Computer, Inc. (2011) 91 Cal.App.4th
13
     224, 240. Courts give particularly heavy scrutiny to settlements where a defendant
14
     negotiates with only one plaintiff while multiple overlapping actions are pending, given
15
     the potential risk of a reverse auction, settling on insufficient information, or undervaluing
16
     of class members’ claims. See Duran v. Obesity Research Inst., LLC (2016) 1
17
     Cal.App.5th 635, 643 & n.4 (the existence of multiple overlapping suits may raise the
18
     issue of a “reverse auction,” which is “when the defendant in a series of class actions
19
     picks the most ineffectual class lawyers to negotiate a settlement with in the hope that the
20
     [trial court] will approve a weak settlement that will preclude other claims against the
21
     defendant”).
22

23                      1. This settlement delivers less value than the same parties’ deal
                           two years ago, despite the current class’s stronger claims and
24                         negotiating position.
25
            With such heightened scrutiny applied, this settlement simply does not warrant
26
     approval. In short, although class members have a variety of meritorious claims, the
27
     proposed settlement provides compensation for only one of those claims: expense
28
                                             -7-
     ROMERO MEM. OF POINTS AND AUTHS. IN SUPPORT OF MOT. TO INTERVENE AND OBJECT
                        TO MARCIANO CLASS ACTION SETTLEMENT
     Case 3:19-cv-07545-WHA Document 166-3 Filed 01/30/20 Page 12 of 17



 1   reimbursements. The settlement provides zero compensation for several other claims yet
 2   contains a broad release that wipes those claims away. The Court should not approve the
 3   large-scale release of claims where the releasing class members are receiving no
                                                  `
 4   compensation in exchange for the release of those particular claims.
 5          To start with the most basic valuation of the proposed settlement, consider its
 6   predecessor: In 2017, the same plaintiff and same counsel reached a $5 million settlement
 7   with DoorDash on behalf of a class of nearly 34,000. Plaintiffs’ Motion in Support,
 8   Marciano I v. DoorDash (Cal. Super. Ct. May 9, 2017) No. 15-548101, at *8. The current
 9   proposed settlement includes about 420,000 class members—nearly a 12-fold increase in
10   size. A settlement here on par with the previous settlement would thus deliver $60 million
11   to the class. Yet those same parties are asking this Court to approve a settlement that
12   delivers a mere $39.5 million.
13          This might be an acceptable result if there were good reason to believe this class
14   has weaker claims than the previous class. But to the contrary, class members here are in
15   a stronger position than at the time of the previous settlement, yet are receiving less value
16   per class member.
17          Notably, the law has shifted in the class’s favor. In 2018, the California Supreme
18   Court adopted the “ABC test,” shifting the burden to DoorDash to prove its delivery
19   drivers are independent contractors, rather than employees. See Dynamex Operations W.
20   v. Superior Court (2018) 4 Cal.5th 903, 955. Under the test, all off DoorDash’s drivers
21   are presumed to be “employees,” until proven otherwise. Id. And DoorDash has little
22   hope of overcoming this presumption: among other things, DoorDash would have to
23   show that its food-delivery drivers fall outside the company’s “usual course of business.”
24   Id. This would be near impossible. As DoorDash acknowledges on its own website, the
25   company is in the business of “connect[ing] people with the best [food] in their cities,”
26   which it does by “facilitating door-to-door delivery.” See
27   https://www.doordash.com/about/. DoorDash, in short, would be highly unlikely to
28
                                             -8-
     ROMERO MEM. OF POINTS AND AUTHS. IN SUPPORT OF MOT. TO INTERVENE AND OBJECT
                        TO MARCIANO CLASS ACTION SETTLEMENT
     Case 3:19-cv-07545-WHA Document 166-3 Filed 01/30/20 Page 13 of 17



 1   convince a fact finder that—as a food-delivery company—DoorDash’s usual course of
 2   business does not involve food delivery.
 3          In addition to drivers’ now-stronger liability case, they also now have a well-
                                                   `
 4   funded defendant with the ability to satisfy a substantial judgment. At the time of the
 5   previous settlement, DoorDash was just a “struggling startup.” 2 The prior $5 million deal
 6   had to be structured so that DoorDash paid part of the settlement funds ($1.5 million) only
 7   if it was bought by another company, became profitable, or went public in the next 4
 8   years. Since then, DoorDash has transformed itself from struggling startup to market
 9   leader. It has tripled its market share, outpaced competitors such as GrubHub and Uber
10   Eats, raised its valuation to $4 billion, increased its monthly revenue by a factor of six,
11   and expanded from 600 cities to 3,000 cities. 3 Despite its increasing ability to pay,
12   DoorDash is getting an even better deal this time, on a per class member basis.
13
                        2. The settlement improperly releases meritorious claims in
14                         exchange for zero compensation.
15
            As set out in the preliminary approval motion, the settlement contemplates
16
     providing remuneration to DoorDash drivers at about a 15.5% rate for their expense-
17
     reimbursement claims only. See Mot. at 19. Setting aside whether that is appropriate
18
     compensation for those claims, that percentage recovery subsumes the entire $39.5 million
19
     recovery; in other words, it leaves $0 left over to compensate for any claims beyond the
20
     expense-reimbursement claim. This is a major problem, since DoorDash drivers have
21
     several claims of value, which would be released in exchange for no consideration at all.
22
            First, the preliminary approval brief is silent on drivers’ claims for withheld tips,
23
     which is odd since the fact that DoorDash has collected “tips” from customers ostensibly
24

25
     2
       Olivia Zaleski, This Meal Delivery Company Was Just Another Struggling Startup Until Wooing
     Restaurants Paid Off, Bloomberg (Dec. 19, 2018),
26   https://www.bloomberg.com/news/articles/2018-12-19/doordash-was-left-for-dead-until-wooed-
     restaurateurs-began-to-pay.
27   3
       Id.; Edison Trends, DoorDash Surpasses GrubHub in National Market Share of Total Consumer
     Spend with 28% to 27%, with Uber Eats taking 25% (Mar. 11, 2019),
28   https://trends.edison.tech/research/doordash-vs-grubhub-vs-ubereats-march-2019.html.
                                             -9-
     ROMERO MEM. OF POINTS AND AUTHS. IN SUPPORT OF MOT. TO INTERVENE AND OBJECT
                        TO MARCIANO CLASS ACTION SETTLEMENT
     Case 3:19-cv-07545-WHA Document 166-3 Filed 01/30/20 Page 14 of 17



 1   on behalf of its drivers, but then kept much if not all of that money for itself, has been the
 2   subject of considerable controversy and media scrutiny. See, e.g., Randy Newman,
 3   DoorDash Changes Tipping Model After Uproar From Customers, New York Times
                                                 `
 4   (July 24, 2019) (reporting that DoorDash’s tipping policy “effectively meant tips were
 5   going to it rather than workers”). A close look at the settlement reveals that it explicitly
 6   releases all driver claims for “tips” and “gratuities.” Settlement Agreement, § 2.37. Yet
 7   the settlement provides no value in exchange for releasing drivers’ claims for unpaid tips,
 8   even though California law on this point is clear: tips must be passed on to workers to
 9   increase their compensation, and cannot be retained by the employer. Cal. Labor Code §
10   351 (“No employer or agent shall . . . deduct any amount from wages due an employee on
11   account of a gratuity”). Using the ratio of tips-to-minimum wage alleged in another
12   lawsuit against DoorDash, the expected value of the tips claim would be $116 million. See
13   Wass v. DoorDash, Inc. (N.D. Cal. Aug. 9, 2019), 19-cv-04637, ¶ 2. The fact that the
14   proposed settlement pays $0 for an estimated $116 million claim is unacceptable.
15          As with the tip claim, the settlement proposes to provide $0 in compensation for
16   the itemized-wage-statement claim. Ms. Liss-Riordan merely asserts the claim is worth
17   $0, while candidly conceding that DoorDash has violated the statute in at least four ways
18   because DoorDash contends only that it provides five of the nine categories of information
19   required by California law. Nor could DoorDash argue otherwise, because its standard
20   wage statement lacks many of the required categories, such as Cal. Labor Code §
21   226(a)(7) (last 4 digits of the employee’s SSN, or EIN) and § 226(a)(8) (name and address
22   of the legal entity that is paying the worker). These bright-line violations are
23   straightforward to demonstrate based on DoorDash’s standard wage statement and can
24   easily stack up to $4,000 in penalties per California class member. See Cal. Labor Code §
25   226(e)(1) (class members can collect statutory damages up to $100 per week for any
26   violation of the wage statement statute, capped at $4,000). As such, the wage statement
27   claims could be worth up to $1.52 billion, depending on how many weeks each of the
28
                                             -10-
     ROMERO MEM. OF POINTS AND AUTHS. IN SUPPORT OF MOT. TO INTERVENE AND OBJECT
                        TO MARCIANO CLASS ACTION SETTLEMENT
     Case 3:19-cv-07545-WHA Document 166-3 Filed 01/30/20 Page 15 of 17



 1   380,000 California class members worked for DoorDash. See Liss-Riordan Decl. ¶ 31.
 2   And beyond the sheer value of the claim, the issue is one of great importance to DoorDash
 3   drivers. They care deeply about the lack of transparency in their wage statements due to
                                                  `
 4   DoorDash’s opaque and confusing pay model. See, e.g., DoorDash, Improving the Dasher
 5   Experience (June 27, 2019), https://tinyurl.com/sfumxj4 (noting that in online surveys of
 6   DoorDash drivers, lack of “transparency” was a primary concern). The release of this
 7   claim in exchange for neither monetary value nor business-practice changes is
 8   unacceptable.
 9          The proposed settlement also seeks to release DoorDash drivers’ overtime and
10   minimum wage claims—again in exchange for zero value. To report for work, DoorDash
11   drivers must get in their cars, sign into the Dasher application, and click a button
12   indicating they are ready to work. If DoorDash (and its marketing department) has failed
13   to generate enough customers, drivers may wait a long time before being assigned an
14   order. DoorDash does not pay drivers anything for this waiting time. In California, if a
15   worker reports for a shift and has to wait before he or she can begin work, this time is
16   compensable. See e.g., Ward v. Tilly’s, Inc. (2019) 31 Cal.App.5th 1167, 1185 (noting
17   that compensable time begins when a worker reports for work by remotely logging into a
18   computer). Although settling plaintiffs say DoorDash argues this time is uncompensable,
19   see Liss-Riordan Decl. ¶ 21, a defendant’s mere denial of a claim’s merit is not enough to
20   justify releasing it on a classwide basis for no consideration—especially given California
21   law’s requirement that hourly workers are to be paid for time they are suffered or
22   permitted to work. See Morillion v. Royal Packing Co. (2000) 22 Cal.4th 575, 584 (“an
23   employee who is subject to an employer’s control does not have to be working during that
24   time to be compensated”).
25          Including the potential value of the tips claim, wage statement claim, and
26   minimum wage and overtime claims, in addition to the expense-reimbursement claim
27   valued at $256 million in the preliminary approval motion (see Mot. at 18), the $39.5
28
                                             -11-
     ROMERO MEM. OF POINTS AND AUTHS. IN SUPPORT OF MOT. TO INTERVENE AND OBJECT
                        TO MARCIANO CLASS ACTION SETTLEMENT
     Case 3:19-cv-07545-WHA Document 166-3 Filed 01/30/20 Page 16 of 17



 1   million settlement would represent only a 1.8% recovery on the class claims. This is cause
 2   for concern and merits denial of settlement approval, as settling counsel has failed to
 3   identify any wage-and-hour class settlement that indicates that such a tiny percentage of
                                                  `
 4   the available damages is fair, adequate, and reasonable.
 5
                        3. The settlement improperly hinders DoorDash drivers’ ability to
 6                         take advantage of the availability of other counsel.
 7
            Due to the strength of drivers’ claims against DoorDash, several prominent law
 8
     firms are helping DoorDash drivers prosecute their individual claims. The availability of
 9
     other counsel should also factor into the Court’s decision concerning settlement approval
10
     and release of claims. Hundreds of DoorDash drivers per month seek to have Gibbs Law
11
     Group and Outten & Golden represent them, and DoorDash may be attempting to absolve
12
     itself of some of this liability before several new California laws go into effect (in January
13
     2020) that would make it harder for the company to evade its arbitration obligations. In a
14
     recent case involving a motion to compel DoorDash to arbitrate, a federal judge
15
     questioned DoorDash on whether this settlement is a “sweetheart deal.” See Hearing
16
     Transcript, Abernathy v. DoorDash, Inc. (N.D. Cal. Nov. 25, 2019), at 58:23-24. This
17
     issue is addressed further in some of the other intervenors’ briefing.
18
            In light of this situation, the requirement that class members opt out using only wet
19
     ink signatures should be viewed with great suspicion. Due to its experience in arbitration,
20
     DoorDash should know that many DoorDash drivers use e-signatures as an efficient way
21
     to quickly and conveniently execute documents. The preference for wet ink is strange
22
     indeed, given that this settlement is an e-signed agreement. See generally Ex. A,
23
     Settlement Agreement (with a “DocuSign Envelope ID” stamped on every page). The wet
24
     ink requirement, and attendant requirement to send opt outs by physical mailing, stands in
25
     stark contract to the settlement’s proposed online submission of claims.
26
     IV.    CONCLUSION
27
            For the foregoing reasons, Intervenor respectfully requests that the Court (1) grant
28
                                             -12-
     ROMERO MEM. OF POINTS AND AUTHS. IN SUPPORT OF MOT. TO INTERVENE AND OBJECT
                        TO MARCIANO CLASS ACTION SETTLEMENT
     Case 3:19-cv-07545-WHA Document 166-3 Filed 01/30/20 Page 17 of 17



 1   his Motion to Intervene, and (2) deny preliminary approval of the proposed settlement, or,
 2   in the alternative, continue the upcoming preliminary approval hearing before this Court
 3   on December 17, 2019 until January 14, 2020, which is the same date as the hearing on
                                               `
 4   this motion.
 5
      Dated: December 11, 2019                    By: /s/ Steven M. Tindall
 6

 7                                                Steven M. Tindall (Cal. Bar No. 187862)
                                                  Aaron Blumenthal (Cal. Bar No. 310605)
 8                                                GIBBS LAW GROUP LLP
                                                  505 14th Street, Suite 1110
 9                                                Oakland, CA 94612
                                                  Telephone: 510-350-9700
10
                                                  Fascimile: 510-350-9701
11                                                E-Mail: smt@classlawgroup.com
                                                  E-Mail: ab@classlawgroup.com
12
                                                  Jahan Sagafi (Cal. Bar No. 224887)
13                                                Relic Sun (Cal. Bar No. 306701)
                                                  Molly Frandsen (Cal. Bar No. 320094)
14
                                                  OUTTEN & GOLDEN LLP
15                                                One California Street, 12th Floor
                                                  San Francisco, CA 94111
16                                                Telephone: (415) 638-8800
                                                  Facsimile: (415) 638-8810
17                                                E-Mail: jsagafi@outtengolden.com
                                                  E-Mail: rsun@outtengolden.com
18
                                                  E-Mail: mfrandsen@outtengolden.com
19
                                                  Attorneys for Proposed Intervenor and
20                                                Objector M. Romero
21

22

23

24

25

26

27

28
                                           -13-
     ROMERO MEM. OF POINTS AND AUTHS. IN SUPPORT OF MOT. TO INTERVENE AND OBJECT
                        TO MARCIANO CLASS ACTION SETTLEMENT
